Citation Nr: 1134380	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  05-24 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the above claim.    

In April 2010, the Board, inter alia, denied the Veteran's claim for hypertension and he appealed the decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In December 2010, the Court granted a Joint Motion for Remand and remanded the matter to the Board for action consistent with the December 2010 Court order.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a medical opinion is necessary in this case.  The Veteran is claiming service connection for hypertension on a direct basis and as secondary to service-connected PTSD.  The Veteran and his representative recently submitted several articles from medical journals and publications discussing the relationship between cardiovascular disease, including hypertension, and PTSD.  These articles discuss results of studies showing an association between PTSD and poor cardiovascular health.  

While the claim was remanded by the Court for specific consideration of whether the Veteran's hypertension was secondary to the service-connected PTSD, the Board finds that the claim should also be adjudicated on the theory of whether hypertension is secondary to recently service-connected diabetes mellitus.  

In a November 2010 rating decision, the RO granted service connection and assigned an initial rating for diabetes mellitus.  Included in the record is the report of a September 2010 VA examination for diabetes mellitus in which the examiner opined that the Veteran's hypertension was not related to diabetes as hypertension pre-dated diabetes.  That opinion did not address whether the Veteran's hypertension was aggravated by the diabetes mellitus.  

At the time of the April 2010 Board decision and when the Joint Motion for Remand was prepared, service connection was not in effect for diabetes mellitus.  

The Board finds that a VA examination is needed in this case in order to determine whether the Veteran's service-connected PTSD or diabetes mellitus caused or aggravated his hypertension.  Although the medical articles indicate a connection between PTSD and hypertension, they do not address the Veteran's specific case.  The record also still lacks clear evidence of the cause of the Veteran's hypertension.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his hypertension.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner is requested to answer the following questions:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the diagnosed hypertension is related to his active military service?    

(b)  If the answer is no, is it at least as likely as not (50 percent or higher degree of probability) that the diagnosed hypertension was caused by the service-connected PTSD or service-connected diabetes mellitus?  

(c)  If the answer is no, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's service-connected PTSD or service-connected diabetes mellitus aggravated the Veteran's hypertension?  

The physician is advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of hypertension (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

2.  Then, readjudicate the claim on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision with respect to the claim remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


